Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21050 Name of Fund: BlackRock New Jersey Municipal Bond Trust (BLJ) Fund Address: 100 Bellevue Parkway, Wilmington, DE 19809 Name and address of agent for service: Donald C. Burke, Chief Executive Officer, BlackRock New Jersey Municipal Bond Trust, 800 Scudders Mill Road, Plainsboro, NJ, 08536. Mailing address: P.O. Box 9011, Princeton, NJ, 08543-9011 Registrants telephone number, including area code: (800) 882-0052, Option 4 Date of fiscal year end: 08/31/2008 Date of reporting period: 03/01/2008  05/31/2008 Item 1  Schedule of Investments BlackRock New Jersey Municipal Bond Trust Schedule of Investments May 31, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par Municipal Bonds Value New Jersey - 124.9% Garden State Preservation Trust of New Jersey, Capital Appreciation Revenue Bonds, Series B, 5.24%, 11/01/27 (a)(b) $ $ Middlesex County, New Jersey, Improvement Authority, Subordinate Revenue Bonds (Heldrich Center Hotel/Conference Project), Series B, 6.25%, 1/01/37 New Jersey EDA, Cigarette Tax Revenue Bonds, 5.75%, 6/15/34 (c) New Jersey EDA, EDR, Refunding (Kapkowski Road Landfill Reclamation Improvement District Project), 6.50%, 4/01/28 New Jersey EDA, First Mortgage Revenue Bonds (Lions Gate Project), Series A, 5.75%, 1/01/25 New Jersey EDA, First Mortgage Revenue Bonds (Lions Gate Project), Series A, 5.875%, 1/01/37 New Jersey EDA, First Mortgage Revenue Refunding Bonds (Fellowship Village), Series A, 5.50%, 1/01/25 New Jersey EDA, First Mortgage Revenue Refunding Bonds (The Winchester Gardens at Ward Homestead Project), Series A, 5.80%, 11/01/31 New Jersey EDA, Mortgage Revenue Refunding Bonds (Victoria Health Corporation Project), Series A, 5.20%, 12/20/36 (d) New Jersey EDA, Retirement Community Revenue Refunding Bonds (Seabrook Village, Inc.), 5.25%, 11/15/26 New Jersey EDA, Revenue Bonds (Newark Downtown District Management Corporation), 5.125%, 6/15/37 New Jersey EDA, School Facilities Construction Revenue Bonds, Series U, 5%, 9/01/37 (e) New Jersey EDA, Solid Waste Disposal Facilities Revenue Bonds (Waste Management Inc.), AMT, Series A, 5.30%, 6/01/15 New Jersey EDA, Special Facility Revenue Bonds (Continental Airlines Inc. Project), AMT, 7%, 11/15/30 New Jersey Health Care Facilities Financing Authority, Health System Revenue Bonds (Catholic Health East), Series A, 5.375%, 11/15/12 (f) New Jersey Health Care Facilities Financing Authority Revenue Bonds (Kennedy Health System), 5.625%, 7/01/31 New Jersey Health Care Facilities Financing Authority Revenue Bonds (Meridian Health), Series I, 5%, 7/01/38 (g) Portfolio Abbreviations To simplify the listings of BlackRock New Jersey Municipal Bond Trust's portfolio holdings in the Schedule of Investments, we have abbreviated the names of many of the securities according to the list below. AMT Alternative Minimum Tax (subject to) CABS Capital Appreciation Bonds EDA Economic Development Authority EDR Economic Development Revenue Bonds GO General Obligation Bonds S/F Single-Family 1 BlackRock New Jersey Municipal Bond Trust Schedule of Investments May 31, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par Municipal Bonds Value New Jersey Health Care Facilities Financing Authority Revenue Bonds (South Jersey Hospital System), 6%, 7/01/12 (f) $ 2,500 $ 2,776,175 New Jersey Health Care Facilities Financing Authority, Revenue Refunding Bonds (Atlantic City Medical Center), 5.75%, 7/01/12 (f) 890 979,837 New Jersey Health Care Facilities Financing Authority, Revenue Refunding Bonds (Atlantic City Medical Center), 5.75%, 7/01/25 1,110 1,141,191 New Jersey Health Care Facilities Financing Authority, Revenue Refunding Bonds (Hackensack University Medical Center), 5.25%, 1/01/36 (g) 500 518,270 New Jersey Health Care Facilities Financing Authority, Revenue Refunding Bonds (Saint Barnabas Health Care System), Series B, 5.92%, 7/01/30 (b) 500 108,565 New Jersey Health Care Facilities Financing Authority, Revenue Refunding Bonds (Saint Barnabas Health Care System), Series B, 5.72%, 7/01/36 (b) 3,600 503,208 New Jersey Health Care Facilities Financing Authority, Revenue Refunding Bonds (Saint Barnabas Health Care System), Series B, 5.79%, 7/01/37 (b) 3,600 465,228 New Jersey Health Care Facilities Financing Authority, Revenue Refunding Bonds (South Jersey Hospital System), 5%, 7/01/46 500 480,190 New Jersey State Educational Facilities Authority Revenue Bonds (Fairleigh Dickinson University), Series D, 6%, 7/01/25 1,000 1,019,200 New Jersey State Educational Facilities Authority Revenue Bonds (Georgian Court College Project), Series C, 6.50%, 7/01/13 (f) 630 730,050 New Jersey State Educational Facilities Authority, Revenue Refunding Bonds (Fairleigh Dickinson University), Series C, 6%, 7/01/20 1,000 1,040,700 New Jersey State Educational Facilities Authority, Revenue Refunding Bonds (Fairleigh Dickinson University), Series C, 5.50%, 7/01/23 500 501,765 New Jersey State Educational Facilities Authority, Revenue Refunding Bonds (Georgian Court University), Series D, 5%, 7/01/33 150 143,188 New Jersey State Educational Facilities Authority, Revenue Refunding Bonds (Rowan University), Series B, 5%, 7/01/24 500 529,220 New Jersey State Housing and Mortgage Finance Agency, S/F Housing Revenue Refunding Bonds, AMT, Series T, 4.70%, 10/01/37 250 223,152 New Jersey State Transportation Trust Fund Authority, Transportation System Revenue Bonds, Series C, 4.83%, 12/15/32 (a)(b) 1,250 350,062 Port Authority of New York and New Jersey, Consolidated Revenue Bonds, AMT, 126th Series, 5.25%, 5/15/37 (h) 2,250 2,254,500 Port Authority of New York and New Jersey, Consolidated Revenue Refunding Bonds, 125th Series, 5%, 4/15/32 (a) 1,500 1,528,185 Port Authority of New York and New Jersey, Special Obligation Revenue Bonds (Continental Airlines, Inc. - LaGuardia Project), AMT, 9.125%, 12/01/15 125 126,763 Rahway Valley Sewerage Authority, New Jersey, Sewer Revenue Bonds, CABS, Series A, 4.36%, 9/01/33 (b)(i) 650 172,621 2 BlackRock New Jersey Municipal Bond Trust Schedule of Investments May 31, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par Municipal Bonds Value Salem County, New Jersey, Improvement Authority Revenue Bonds (Finlaw State Office Building Project), 5.25%, 8/15/38 (a) $ $ Tobacco Settlement Financing Corporation of New Jersey, Asset-Backed Revenue Refunding Bonds, 6.125%, 6/01/12 (f) Tobacco Settlement Financing Corporation of New Jersey, Asset-Backed Revenue Refunding Bonds, Series 1B, 5.65%, 6/01/41 (b) Vineland, New Jersey, Electric Utility, GO, Refunding, AMT, 5.30%, 5/15/29 (i) Vineland, New Jersey, Electric Utility, GO, Refunding, AMT, 5.375%, 5/15/32 (i) Puerto Rico - 18.8% Puerto Rico Commonwealth Highway and Transportation Authority, Highway Revenue Refunding Bonds, Series CC, 5.50%, 7/01/31 Puerto Rico Commonwealth Highway and Transportation Authority, Transportation Revenue Refunding Bonds, Series D, 5.25%, 7/01/12 (f) Puerto Rico Commonwealth Infrastructure Financing Authority, Special Tax and Capital Appreciation Revenue Bonds, Series A, 4.34%, 7/01/37 (b)(e) Puerto Rico Commonwealth Infrastructure Financing Authority, Special Tax and Capital Appreciation Revenue Bonds, Series A, 4.51%, 7/01/43 (b)(e) Puerto Rico Electric Power Authority, Power Revenue Bonds, Series II, 5.25%, 7/01/12 (f) Puerto Rico Public Buildings Authority, Government Facilities Revenue Refunding Bonds, Series D, 5.25%, 7/01/27 Total Municipal Bonds (Cost - $47,299,678) - 143.7% Corporate Bonds Multi-State - 6.7% Charter Mac Equity Issuer Trust, 7.20%, 10/31/52 (j) Total Corporate Bonds (Cost - $2,000,000) - 6.7% Municipal Bonds Transferred to Tender Option Bond Trusts (k) New Jersey - 4.8% New Jersey State Educational Facilities Authority, Revenue Refunding Bonds (College of New Jersey), Series D, 5%, 7/01/35 (a) Port Authority of New York and New Jersey, Consolidated Revenue Bonds, AMT, 152nd Series, 5.75%, 11/01/30 Total Municipal Bonds Transferred to Tender Option Bond Trusts (Cost - $1,583,453) - 4.8% Short-Term Securities Shares CMA New Jersey Municipal Money Fund, 1.35% (l)(m) Total Short-Term Securities (Cost - $2,421,362) - 7.3% Total Investments (Cost - $53,304,493*) - 162.5% Other Assets Less Liabilities - 1.1% Liability for Trust Certificates, Including Interest Expenses and Fees Payable - (3.1%) ) Preferred Shares, at Redemption Value - (60.5%) ) Net Assets Applicable to Common Shares - 100.0% $ 3 BlackRock New Jersey Municipal Bond Trust Schedule of Investments May 31, 2008 (Unaudited) * The cost and unrealized appreciation (depreciation) of investments as of May 31, 2008, as computed for federal income tax purposes, were as follows: Aggregate cost $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ (a) FSA Insured. (b) Represents a zero coupon bond; the interest rate shown reflects the effective yield at the time of purchase. (c) Radian Insured. (d) GNMA Collateralized. (e) AMBAC Insured. (f) U.S. government securities, held in escrow, are used to pay interest on this security as well as to retire the bond in full at the date indicated, typically at a premium to par. (g) Assured Guaranty Insured. (h) FGIC Insured. (i) MBIA Insured. (j) Security exempt from registration under Rule 144A of te Securities Act of 1933. These securities may be resold in transactions exempt from registration to qualified institutional investors. Unless otherwise indicated, these securities are not considered illiquid. (k) Securities represent bonds transferred to a tender option bond trust in exchange for which the Trust acquired residual interest certificates. These securities serve as a collateral in a financing transaction. (l) Investments in companies considered to be an affiliate of the Trust, for purposes of Section 2(a)(3) of the Investment Company Act of 1940, were as follows: Affiliate Net Activity Dividend Income CMA New Jersey Municipal Money Fund 1,913,989 $ (m) Represents the current yield as of report date. 4 Item 2  Controls and Procedures 2 (a)  The registrants principal executive and principal financial officers or persons performing similar functions have concluded that the registrants disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the 1940 Act)) are effective as of a date within 90 days of the filing of this report based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act and Rule 13a-15(b) under the Securities Exchange Act of 1934, as amended. 2 (b)  There were no changes in the registrants internal control over financial reporting (as defined in Rule 30a- 3(d) under the 1940 Act) that occurred during the registrants last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3  Exhibits Certifications  Attached hereto Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BlackRock New Jersey Municipal Bond Trust By: /s/ Donald C. Burke Donald C. Burke Chief Executive Officer of BlackRock New Jersey Municipal Bond Trust Date: July 18, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Donald C. Burke Donald C. Burke Chief Executive Officer (principal executive officer) of BlackRock New Jersey Municipal Bond Trust Date: July 18, 2008 By: /s/ Neal J. Andrews Neal J. Andrews Chief Financial Officer (principal financial officer) of BlackRock New Jersey Municipal Bond Trust Date: July 18, 2008
